PER CURIAM.
Fred W. Tiemann, appointed appellate counsel for Dewayne Antonize Adams, has filed a motion to withdraw on appeal because, in his opinion, there are no issues of arguable merit on which to base the appeal. Counsel’s motion is supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Adams’s revocation of supervised release and subsequent sentence is AFFIRMED.